Title: From George Washington to Lieutenant Colonel Joseph Reed, 23 January 1776
From: Washington, George
To: Reed, Joseph



Dear Sir,
Cambridge 23d Jan: 1776.

Real necessity, compells me to ask you whether I may entertain any hopes of your returning to my Family? if you can make it convenient, and will hint the matter to Colo. Harrison, I dare venture to say that Congress will make it agreeable to you in every shape they can—My business Increases very fast, and my distresses for want of you, along with it—Mr Harrison is the only Gentleman of my Family that can afford me the least assistance in writing—He and Mr Moylan, whose time must now be solely Imployed in his department of Commissary, have heretofore afforded me their aid. & I have hinted to them in consequence of what you signified in some former Letter that each (as they have really had a great deal of trouble) should receive one third of your pay, reserving the other third, contrary to your desire, for yourself; My distress, and Imbarrassment, is in a way of being very considerably Increased by an Occurrance in Virginia wch will I fear compell Mr Harrison to leave me, or suffer considerably by his stay. He has wrote however by the last post to see if his return cannot be dispensed with—If he should go, I shall really be distressed beyond Measure as I know no Persons able to supply your places (in this part of the World) with whom I would chuse to live in unbounded confidence. In short, for want of an acquaintance with the People hitherwards, I know of none wch appear to me qualified for the Office of Secretary.
The business, as I hinted to you before, is considerably Increased, by being more comprehensive; and, at this time (from the great changes which have, and are happening every day) perplexed; so that you would want a good Writer, and a Methodical Man, as an Assistant, or Copying Clerk—such an one I have no doubt will be allowed, and the choice I leave to yourself,

as he should be a person in whose Integrety you can confide, and on whose capacity—care—& method you can rely. At present, my time is so much taken up at my Desk, that I am obliged to neglect many other essential parts of my Duty; it is absolutely necessary therefore for me to have person’s that can think for me, as well as execute Orders—This it is that pains me, when I think of Mr White’s expectation of coming into my Family, if an opening happens. I can derive no earthly assistance from such a Man—and my friend Baylor is much such another Although as good, and as obliging a person as any in the World. As it may be necessary that the pay of the under Secretary should be fixed, that you may, if you Incline to return, and should Ingage one, know what to promise him, I have wrote to Colo. Harrison & Mr Lynch on this Subject.
The Interruption of the Post has prevented the receipt of any Letters from the Southward since this day Week so that we have but little knowledge of what is passing in that Quarter. The unfortunate repulse of our Troops at Quebec—the death of the brave, & much to be lamented Genl Montgomerie, & wounding of Colo. Arnold, will, I fear, give a very unfavourable turn to our Affairs in that Quarter as I have no opinion at all of W—r’s Enterprizing genius.
Immediately upon the receipt of the unfortunate Intelligence, & General Schuyler’s Intimation of his having no other dependance than upon me for men, I address’d Massachusets, Connecticut, & N: Hampshire (in behalf of the Continent) for a Regiment each, to be Marchd fore with into Canada; and there continued, if need be, till the 1st of Jany upon the same establishment of those Raising for these Lines. It was Impossible to spare a Man from hence, as we want Eight or Nine thousand of our Establishment, and are obliged to depend upon Militia for the defence of Our Works. equally improper did it appear to me to wait (situated as our Affairs were) for a requisition from Congress after several days debate perhaps, when in the meanwhile all might be lost. the urgency of the case therefore, must appologize to Congress for my adoption of this measure. Govr Trumbull indeed, anticipated my request, for he, & his Council of Safety had voted a Regiment before my request had reached him—the Genl Court here have also voted another, and I

have no doubt of New Hampshire’s doing the like and that the whole will soon be on their March. I have this Instant receivd a Letter from New Hampshire, in answer to mine, informing me that they have fully complied with my request of a Regiment—Appointed the Field Officers—& will have the whole in motion as soon as possible—Colo. Warner, & others we are told, are already on their March, so that it is to be hoped, if these bodies have but a good head, our Affairs may still be retrievd in Canada before the Kings Troops can get reinforced.
They are pulling down the Houses in Boston as fast as possible. & we have lately Accts from thence which It is said may be relied on, that General Clinton is actually Saild from thence with a detachment (no Accts making it more than 500) for the Southward, some say Virginia, others New York. but all is conjecture. whether this is the Fleet that has been making up for sometime at Nantasket, or another, I cannot with certainty say.
In my last, I informd you I think of the expedition I had sent General Lee on to New York—should Clinton steer his Course thither, I hope he will meet with a formidable, & proper reception. I shall conclude with informing you, that we should have had a formidable work on Litchmores point long ago if it had not been for the frost, & that if Congress mean that we should do any thing this Winter No time must be lost in forwarding Powder. I have orderd in Militia to take advantage of Circumstances—but I see no appearance as yet, of a Bridge—I am with the greatest truth & Sincerety Dr Sr Yr Affect.

Go: Washington

